UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAMON JAQUEZ,
21-ov-2931 (JGK)
Plaintifé_,
ORDER
- against -

TANTUS, INC.

Defendant.

 

JOHN G, KOELTL, District Judge:

The plaintiff was directed to file an Order to Show Cause for
a Default Judgment by June 18, 2021. The plaintiff failed to do
so. The time to file an Order to Show Cause for a Default
Judgment is extended until July 16, 2021. If the plaintiff fails
to de so by that date, the case will be dismissed without
prejudice for failure to prosecute.
SO ORDERED.

Dated: New York, New York
July 6, 2021

 

 

John G. Koeltl
United States District Judge

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: _7/26/308(___

 

 

 

 

 

 

 
